Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Esbensen et al. (US 2013/0101413; hereinafter Esbensen). 
Regarding claim 1, Esbensen discloses A method for operating a wind power installation for generating electrical power from wind, wherein: the wind power installation has an aerodynamic rotor with a plurality of rotor blades, wherein blade angles of the plurality of rotor blades are adjustable, wherein the aerodynamic rotor is configured to be operated at a variable rotor rotation speed, and the wind power installation has a generator that is coupled to the aerodynamic rotor and is configured to generate an output power, the method comprising: setting the output power depending on wind in a partial-load mode in which the wind is so weak that the wind power installation cannot be operated at its maximum output power; determining an air density of the wind; and setting each blade angle of the plurality of rotor blades depending on the output power or the rotor rotation speed and depending on the air density.  
The closest prior art of record fails to disclose that the output power is dynamically set with a first time constant, wherein each blade angle of the plurality of rotor blades is dynamically set with a second time constant, and wherein the first time constant is selected to be smaller than the second time constant.
Claims 2-5, 7, and 10-12 depend upon claim 1 and are therefore allowable. 
Regarding claim 8, Esbensen discloses a wind power installation for generating electrical power from wind, comprising: an aerodynamic rotor, wherein the aerodynamic rotor is configured to be operated at a variable rotor rotation speed; a plurality of rotor 
The closest prior art of record fails to disclose that the output power is dynamically set with a first time constant, wherein each blade angle of the plurality of rotor blades is dynamically set with a second time constant, and wherein the first time constant is selected to be smaller than the second time constant.
Claims 9 and 13 depend upon claim 8 and are therefore allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M CHRISTENSEN whose telephone number is (571)270-3275.  The examiner can normally be reached on M-F 9-5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DMC/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745